Name: Commission Regulation (EC) NoÃ 1318/2005 of 11 August 2005 amending Annex II of Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: means of agricultural production;  cultivation of agricultural land
 Date Published: nan

 12.8.2005 EN Official Journal of the European Union L 210/11 COMMISSION REGULATION (EC) No 1318/2005 of 11 August 2005 amending Annex II of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1) and in particular the second indent of Article 13, Whereas: (1) In accordance with the procedure provided for in Article 7(4) of Regulation (EEC) No 2092/91, certain Member States have since 2002 submitted information in view of including certain products in Annex II to that Regulation. (2) Industrial lime, a by-product from vacuum salt production from brine found in mountains, is considered essential for specific soil-conditioning and nutrition requirements in some Member States and has been found not to have any harmful impact on the environment. (3) Calcium hydroxide has been found to be essential to control a fungal disease in fruit trees in certain climates. The control of this disease in organic production is difficult and requires the use of copper, the use of which can be reduced by applying calcium hydroxide. (4) Ethylene is already included in Part B of Annex II to Regulation (EEC) No 2092/91 as a substance of traditional use in organic farming. It has appeared appropriate to complete the conditions for use of that substance in order to cover, besides bananas, certain other fruits for which ethylene is needed in the production. (5) Annex II to Regulation (EEC) No 2092/91 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation last amended by Commission Regulation (EC) No 2254/2004 (OJ L 385, 29.12.2004, p. 20). ANNEX Annex II to Regulation (EEC) No 2092/91 is amended as follows: 1. in the table to Part A Fertilisers and soil conditioners the following entry is inserted after the entry industrial lime from sugar production: Name Description, compositional requirements, conditions for use Industrial lime from vacuum salt production By-product of the vacuum salt production from brine found in mountains Need recognised by the inspection body or inspection authority 2. in Part B Pesticides, point 1. Products for plant protection is amended as follows: (a) in table IV Other substances from traditional use in organic farming, the entry concerning ethylene is replaced by the following: Name Description, compositional requirements, conditions for use (*) Ethylene Degreening of bananas, kiwis and kakis; Flower induction of pineapple Need recognised by the inspection body or inspection authority (b) the following table V is added: V. Other substances Name Description, compositional requirements, conditions for use Calcium hydroxide Fungicide Only in fruit trees, including nurseries, to control Nectria galligena